PER CURIAM.
The appellant challenges the trial court’s order summarily denying his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the trial court failed to attach portions of the record conclusively refuting the appellant’s claim for jail credit, we reverse and remand with instructions to either grant relief or attach portions of the record conclusively refuting the appellant’s claim. See Thomas v. State, 634 So.2d 175, 177(Fla. 1st DCA 1994); Azevedo v. State, 769 So.2d 1112 (Fla. 2d DCA 2000).
REVERSED and REMANDED.
ALLEN, DAVIS, and BENTON, JJ., concur.